Citation Nr: 1648085	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  09-36 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) due to personal assault.

2.  Entitlement to service connection for a right hand disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a face disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Appellant served in the United States Army Reserves.  He had no verified periods of active duty service.  He has a verified period of active duty for training (ACDUTRA) from September 1979 to November 1979, as well as several periods of inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   

A Travel Board hearing was held in February 2011 before the undersigned  Veterans Law Judge (VLJ).  A transcript of the hearing testimony has been associated with the claims file.  

The Board remanded the case for additional development in September 2011 and April 2015.  The case has since been returned to the Board for appellate review.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).




REMAND

The Board remanded the case in September 2011 and April 2015, instructing the RO or AMC to initiate development to obtain records corroborating the Appellant's reported in-service stressors.  In sum, the Appellant has reported two separate and distinct stressors occurred during his time in the Army Reserves.  First, the Appellant has reported an assault by three fellow service members in October 1979 at Fort Benning, Georgia during his period of ACDUTRA.  The Appellant has also reported a second assault that took place at Fort Pickett Army Base in Blackstone, VA during a period of INACDUTRA.  The Appeals Management Center (AMC) drafted a formal finding for the record, indicating there was a lack of information required to corroborate the Appellant's stressor in September 2012.  This memorandum also states no additional development could be initiated to verify the Appellant's reported assaults and additional attempts would be futile; however, the Board finds additional development is possible and necessary in this case.  

In various VA Form 21-0781 Statements in Support of Claim for PTSD, the Appellant reported he was assigned to the 315th Infantry Brigade, which is an Army Reserve Unit in Germantown, Pennsylvania.  As noted above, he also indicated an assault took place at Fort Pickett Army Base in Blackstone, VA.  A review indicates Fort Pickett serves as a Maneuver Training Center, which is the precise training the Appellant stated his unit was performing during the reported assault.  The Board notes the AMC sent letters to the U.S. Army Crime Records Center (CRC) in April 2012 requesting information to corroborate the Appellant's reports of an assault at Fort Benning.  However, neither the RO nor the AMC have initiated development to determine whether records could be obtained from either the 315th Infantry Brigade, the Appellant's primary Army Reserve Unit, or from CRC relating to any assault that took place at Fort Pickett.  In this respect, the Board notes the Appellant's leave and earning statements from Defense Finance and Accounting Service (DFAS) have been obtained.  These records only show drill payments received through May 1982.  However, the Appellant was honorably discharged from the Army Reserves in October 1984.  As such, development should be initiated to obtain records from the 315th Infantry Brigade which indicate retirement points accrued during his period of Reserve service, in addition to any other Unit records that could corroborate his reported assaults at Fort Benning or Fort Pickett.  

Based on these insufficiencies, the Board finds additional development is necessary to assist the Appellant in the corroboration of his claimed stressors.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Board notes the Appellant has reported that he injured his right hand in basic training, and his neck, face, and back during the above-noted assaults.  He has also indicated he injured his back during a fall from an obstacle in basic training, and that he has been treated for PTSD as a result of the above-noted assaults.  A review of the Appellant's service treatment records (STRs) does not show he was treated for psychiatric disability, facial injuries, or neck/back disorders in service.  The Appellant was treated for a left hand injury in October 1979 after he fell to the ground and cut his hand.  He has asserted this fall took place during his reported assault at Fort Benning.  In addition, during his February 2011 Board hearing, the Appellant indicated the injury occurred on his right hand rather than his left.  In essence, the Board must determine whether the Appellant's reports are both competent and credible.  It is generally within the competence of a lay person to identify and report sensory observable events, such as an injury to one's hand or an assault upon one's body.  

Attempts to obtain the Appellant's private psychiatric records were unsuccessful, as the examiner indicated his records were destroyed  in a flood.  However, the record does show the Appellant has been treated for neck, back, and right arm neurological impairments.  The Board notes that VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board finds the low threshold necessary to provide an examination to determine the etiology of the Appellant's claimed disabilities has been met in this case.  See VAOPGCPREC 8-01, (February 26, 2001) (holding a personal assault during a period of ACDUTRA or INACDUTRA constitutes an "injury" in accordance with 38 C.F.R. § 3.6). 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal.

2. The RO or the AMC must undertake all indicated development to obtain the Appellant's Army Reserve records, or any other federal records that will assist in corroborating the Appellant's reported stressors.  Specifically, the RO or AMC should initiate requests to both the Joint Services Records Research Center (JSRRC), U.S. Army CRC, 315th Army Reserve Infantry Brigade in Germantown, Pennsylvania, Fort Pickett Army National Guard Base in Blackstone, Virginia, as well as any other indicated sources, to corroborate the Appellant's reports of assaults by service members in October 1979 and August 1983 or 1984. 

3. Then, the RO or the AMC should afford the Appellant a VA examination or examinations by a physician or physicians with sufficient expertise to address the etiology of the Appellant's claimed facial, neck, back, and right hand disabilities.  

All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.     

Following a review of the relevant records and lay statements, the appropriate examiner should state an opinion whether it is at least as likely as not (a 50 percent probability or greater) that each disorder originated from the Appellant's reported assaults and injuries on ACDUTRA and INACDUTRA.     

The examiner(s) must provide a complete rationale for all proffered opinions.  The examiner(s) must discuss and consider the Appellant's competent lay statements.

If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. Then, the RO or the AMC should afford the Appellant a VA examination by a VA psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim. 

All pertinent evidence of record must be made available to and reviewed by the examiner.  Based on a review of the Appellant's pertinent history and the examination, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  

A diagnosis of PTSD should be confirmed or ruled out.  If the examiner determines PTSD has not been present during the period of the claim, the examiner should explain why a diagnosis of PTSD was not warranted.  In this regard, the examiner should fully discuss all relevant evidence.  If a PTSD diagnosis is warranted, the examiner should identify the elements supporting the diagnosis. 

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated from the Appellant's reported assaults on ACDUTRA and INACDUTRA. 

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the from the Appellant's satisfaction, the Appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).









This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




